Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Status of Claims:

Claims 1, 3-9, 11-15, and 17-23 are pending in this Office Action.
Response to Arguments
3.	Applicant’s arguments see arguments and remarks, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1, 3-9, 11-15, and 17-23 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over US 2020/0127903 issued to Chintala et al. (Chintala) in view of US 10,146,609 issued to Leverich et al. (Leverich) (Applicant’s IDS) further in view of US 2015/0138988 issued to Shaw further in view of US 2010/0241903 issued to Goldszmidt et al. (Goldszmidt) and further in view of US 9,715,380 issued to Ramachandran et al. (Ramachandran). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5, 8-9, 11, 13-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0127903 issued to Chintala et al. (Chintala) in view of US 10,146,609 issued to Leverich et al. (Leverich) (Applicant’s IDS) and further in view of US 2015/0138988 issued to Shaw.
(Chintala: ¶ 0033 – one or more of network devices 126 may expose telemetry data in various formats, and controller 201 may collect such data by establishing a connection to the relevant network device, choosing an available transport, and configuring the device to enable controller 201 to collect performance indicator data wherein ¶ 0035 – teaches Controller 201 obtains the performance indicators from network devices 126 (e.g., from monitoring agents, through a telemetry interface, or otherwise) and constructs one or more user interfaces to provide visibility into operational performance and infrastructure resources of data center 110, and network devices 126 specifically); 
Chintala however does not explicitly teach generating a composite indicator associated with the computing device, the composite indicator defined by a combination of at least two performance attributes of the plurality of performance attributes; monitoring the composite indicator; responsive to a determination that the composite indicator meets an alert threshold, generating an alert associated with the computing device; providing to at least one computing device among the network of computing devices, at least one remediation operation corresponding to the composite indicator which triggered the alert, the at least one remediation operation selected to remedy an issue in the network of computing devices.
Leverich however explicitly teaches generating a composite indicator associated with the computing device (Leverich: Col. 23, ll. (60-64) – values for a key performance indicator (KPI) can be produced. In certain implementations, such a search query can define the KPI. The referenced search query can derive a KPI value indicative of the performance of a service at a point in time or during a period of time), the composite indicator defined by a combination of at least two performance attributes of the plurality of performance attributes (Leverich: Col. 8, ll. (12-19) – network performance data may include, for instance, a URL requested, a connection type (e.g., HTTP, HTTPS, etc.), a connection start time, a connection end time, an HTTP status code, request length, response length, request headers, response headers, connection status (e.g., completion, response time(s), failure, etc.), and the like); monitoring the composite indicator; responsive to a determination that the composite indicator meets an alert threshold, generating an alert associated with the computing device (Leverich: Col. 19, ll. (40-43) and ll. (48-52) – determination of anomaly thresholds, analysis of those thresholds, and determinations of alerts may be performed based on an analysis of the signal as well as user inputs such as sensitivity settings; also, the threshold may be adjusted based on a user input such as sensitivity. Anomalies may be detected based on comparison of anomaly scores with the anomaly threshold, and alerts may be generated based on the comparison and alert settings).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teaching of Chintala in view of Leverich to generate a composite indicator associated with the computing device, the composite indicator defined by a combination of at least two performance attributes of the plurality of performance attributes; monitoring the composite indicator; responsive to a determination that the composite indicator meets an alert threshold, generating an alert associated with the computing device. One would be motivated to do so as values for a key performance indicator (KPI) can be produced while network performance data may include, for instance, a URL requested, a connection type (e.g., HTTP, HTTPS, etc.), a connection start time, a connection end time, an HTTP status code, request length, response length, request headers, response headers, connection status (e.g., completion, response time(s), failure, etc.), and the like. Also, determination of anomaly thresholds, analysis of those thresholds, and determinations of alerts may be performed based on an analysis of the signal as well as user inputs such as sensitivity settings; also, the threshold may be adjusted based on a user input such as sensitivity. Anomalies may be detected based on comparison of anomaly scores with the anomaly threshold, and alerts may be generated based on the comparison and alert settings (Leverich: Col. 8, ll. (12-19); Col. 23, ll. (60-64); Col. 19, ll. (40-43) and ll. (48-52)).
The modified teaching of Chintala however does not explicitly teaches providing to at least one computing device among the network of computing devices, at least one remediation operation corresponding to the composite indicator which triggered the alert, the at least one remediation operation selected to remedy an issue in the network of computing devices.
Shaw however explicitly teaches providing to at least one computing device among the network of computing devices, at least one remediation operation corresponding to the composite indicator which triggered the alert, the at least one remediation operation selected to remedy an issue in the network of computing devices (Shaw: ¶ 0028 – teaches there may be multiple KPI warning (composite indicator) alarm thresholds. The extent of the modifications to network resources may be based on which of the multiple KPI warning alarm thresholds is reached. Claim 1 – teaches determining a warning alarm threshold for a key performance indicator associated with a first mobile device; receiving an alert message indicative of reaching the warning alarm threshold; and modifying (remediation operation) a network device based on the alert message; while claim 5 – teaches the modifying of the network device comprises: changing a base station used by the first mobile device; dropping a call of a second mobile device; lowering a data rate of a second mobile device etc. (changing a base station, dropping a call or lowering a data rate are the remedial operation)).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Chintala in view of Shaw to provide to at least one computing device among the network of computing devices, at least one remediation operation corresponding to the composite indicator which triggered the alert, the at least one remediation operation selected to remedy an issue in the network of computing devices. One would be motivated to do so as there may be multiple KPI warnings and after receiving an alert message indicative of reaching the warning alarm threshold a modification or a remedial operation to the network device can be provided wherein the remedial operation can include changing a base station used by the first mobile device; dropping a call of a second mobile device; lowering a data rate of a second mobile device etc.  (Shaw: ¶ 0028, claim 1, claim 5).

	As per claim 3, the modified teaching of Chintala in view of Shaw teaches the method of claim 1, wherein the remediation operation comprises executing a playbook of a plurality of commands on at least the computing device (Leverich: Col. 26, ll. (64-67) – anomaly detection search command may be applied to the incoming data streams in order to extract data points for the signals of the anomaly detection system wherein Col. 13, ll. (31-35) – also teaches a set of inputs is operated on by a first command in a command line, and then a subsequent command following the pipe symbol "I" operates on the results produced by the first command, and so on for additional commands).

	As per claim 5, the modified teaching of Chintala in view of Shaw teaches the method of claim 4, further comprising obtaining the definition of the composite indicator from an administrative client device (Chintala: ¶ 0004 – an administrator may be able to easily and/or efficiently assess the status of a large system and identify performance indicators and rule-based health statuses to pinpoint problematic attributes of a system, network, or device).

	As per claim 8, the modified teaching of Chintala in view of Shaw teaches the method of claim 1, wherein the composite indicator is a first composite indicator associated with a first computing device of the network of computing devices, the method further comprising: obtaining at least one second composite indicator associated with at least one second computing device among the network of computing devices ; and correlating the at least one second composite indicator with the first composite indicator to generate a network alert associated with the network of computing devices (Chintala: Fig. 3A, ¶ 0067 – teaches plurality of CPUs (second computing device) with multiple health status (second composite indicator) and alerts (messages) such as if there is any member of the group that has an "at risk" or "poor health status" value, the color of the group tile will, in some examples, indicate such status so that the visualization presented by the user interface tends to capture the attention of an administrator, and alert the administrator of the least favorable health statuses).

	As per claim 9, the claim resembles claim 1 and is rejected under the same rationale while Chintala teaches a network interface configured to communicate with a network of computing devices (Chintala: Fig. 3A – teaches interfaces related to CPUs); and a processor (Chintala: ¶ 0049 – teaches one or more processors).

	As per claim 11, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 13, the claim resembles claim 5 and is rejected under the same rationale.

	As per claim 14, the claim resembles claim 8 and is rejected under the same rationale.

(Chintala: ¶ 0103 – computer-readable media generally may correspond to (1) tangible computer-readable storage media, which is non-transitory or (2) a communication medium such as a signal or carrier wave. Data storage media may be any available media that can be accessed by one or more computers or one or more processors to retrieve instructions, code and/or data structures for implementation of the techniques).

	As per claim 17, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 19, the claim resembles claim 5 and is rejected under the same rationale.

	As per claim 20, the claim resembles claim 8 and is rejected under the same rationale.

5.	Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0127903 issued to Chintala et al. (Chintala) in view of US 10,146,609 issued to Leverich et al. (Leverich) (Applicant’s IDS) further in view of US 2015/0138988 issued to Shaw and further in view of US 2010/0241903 issued to Goldszmidt et al. (Goldszmidt).
	As per claim 4, the modified teaching of Chintala teaches the method of claim 1 however does not explicitly teach wherein generating the composite indicator comprises generating the composite indicator based on a definition of the composite indicator, the definition comprising a Boolean combination of the at least two performance attributes.
	Goldszmidt explicitly teaches wherein generating the composite indicator comprises generating the composite indicator based on a definition of the composite indicator, the definition comprising a Boolean combination of the at least two performance attributes (Goldszmidt: ¶ 0045 – linkages can include combinations data thresholds and/or data ranges through Boolean logic, dependencies, aggregations, etc. Analysis module can also link the behavioral parameters of the relevant telemetry counters together within the problem fingerprint such that the behavioral parameters are collectively monitored).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Chintala in view of Shaw and further in view of Goldszmidt to generate the composite indicator comprises generating the composite indicator based on a definition of the composite indicator, the definition comprising a Boolean combination of the at least two performance attributes. One would be motivated to do so as linkages can include combinations data thresholds and/or data ranges through Boolean logic, dependencies, aggregations, etc. Analysis module can also link the behavioral parameters of the relevant telemetry counters together within the problem fingerprint such that the behavioral parameters are collectively monitored (Goldszmidt: ¶ 0045).

	As per claim 12, the claim resembles claim 4 and is rejected under the same rationale.

As per claim 18, the claim resembles claim 4 and is rejected under the same rationale.

6.	Claims 6-7 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0127903 issued to Chintala et al. (Chintala) in view of US 10,146,609 issued to Leverich et al. (Leverich) (Applicant’s IDS) further in view of US 2015/0138988 issued to Shaw and further in view of US 9,715,380 issued to Ramachandran et al. (Ramachandran).
	As per claim 6, the modified teaching of Chintala teaches method of claim 1 however does not explicitly teach wherein the telemetry data is formatted according to a Yet Another Next Generation (YANG) model.
	Ramachandran explicitly teaches wherein the telemetry data is formatted according to a Yet Another Next Generation (YANG) model (Ramachandran: Col. 2, ll. (27-37) – applying the downloaded transformation document (telemetry data) to the downloaded data model to generate a platform interface file; and programming the platform interface file at the network element. In certain embodiments, the data model is a YANG data model; in other embodiments, the data model is a YIN representation of a YANG data model. The transformation document may comprise eXtensible Stylesheet Language Transformation ("XSLT") document and the platform interface file may comprise one of a Command Line Interface ("CLI") file and an Application Programming Interface ("API") file).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the modified teaching of Chintala in view Shaw and further in view of of Ramachandran to teach the telemetry data is formatted according to a Yet Another Next Generation (YANG) model. One would be motivated to do so as applying the downloaded transformation document (telemetry data) to the downloaded data model to generate a platform interface file; and programming the platform interface file at the network element. In certain embodiments, the data model is a YANG data model; in other embodiments, the data model is a YIN representation of a YANG data model. The transformation document may comprise eXtensible Stylesheet Language Transformation ("XSLT") document and the platform interface file may comprise one of a Command Line Interface ("CLI") file and an Application Programming Interface ("API") file (Goldszmidt: ¶ 0045).

As per claim 7, the modified teaching of Chintala in view Shaw and further in view of Ramachandran teaches the method of claim 6, wherein each of the plurality of performance attributes are defined by a YANG path in the YANG model (Ramachandran: Col. 4, ll. (12-19) – teaches the application may execute commands and apply functions to the network devices (and the data flows) remotely or locally on the network element itself. Using applications in an SDN environment, developers may manage networking functions of a network element, such as routing, quality of service ("QoS"), and bandwidth allocation, as well as performance and/or properties of the network elements themselves; While Col. 3, ll. (45-50) teaches when a new data-model needs to be edited or introduced into the network element, an SDN controller performs an edit-config operation on the above-referenced <dynamic-data-store>. The edit-config operation specifies URLs for the YANG model and the associated platform-model-transform. The platform-model-transform may be an XSLT document (XSLT document can define the path)).

As per claim 21, the claim resembles claim 6 and is rejected under the same rationale.

As per claim 22, the claim resembles claim 7 and is rejected under the same rationale.

As per claim 23, the claim resembles claim 6 and is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is directed to a method where performance indicators of the system are determined from the status data in accordance with the system model. The transaction performance of the system is monitored by comparing the performance of the system in processing the transaction requests with an expected performance. When a degradation in transaction performance is detected, a signal (1712) is generated to indicate that a degradation in performance has occurred, to enable the status data and/or performance indicators to be analyzed at the time at which the performance degradation occurs (US 2008/0021994 A1);
Also, a method for real-time monitoring performance in a network comprising a number of network devices or nodes, services and users, which method comprises the steps of; generating or providing one or more key performance indicators (KPI) in dependence of KPI definition performance parameters and in dependence of additional or correlation parameters as a decision graph; updating automatically the KPIs when there is a change in any definition performance parameter and/or in any additional or correlation parameter so that the KPI values and combination probabilities always are up-to-date, using the decision graph to predict KPI and/or performance behavior (US 2010/0077077 A1);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-398080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SM A RAHMAN/Primary Examiner, Art Unit 2458